DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claims 1-33 are pending and are under examination.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claims 1-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,227,408, in view of US 2014/0056890 and Weiner et al., 1012 (of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘408 patent claims a composition comprising an anti-PVRIG identical to SEQ ID Nos: 1434/1453 and SEQ ID NO: 1447/1462, or comprising CDRs of SEQ ID Nos: 885-891. Furthermore, the specification of the ‘408 patent discloses that the utility of the claimed antibody composition is for activating NK cells in cancer patients.  Thus, the present claims simply claim the anticancer use disclosed in the specification of the ‘408 patent.  See Sun Pharmaceutical Indus., Ltd. v. Eli Lilly & Co.  Additionally, as taught by the ‘890 publication, anti-PVRIG antibodies are known to be useful for treating cancer and can be used in combination with other treatments, and it would be obvious to use anti-PVRIG claimed in the ‘408 patent to treat cancer in combination with other cancer therapies, such as anti-PD-1 as taught by Weiner et al. 

Claims 1-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-64 of copending Application No. 15/277,980 (will be issued as 11,220,424 on 1/11/22), in view of Weiner et al., 2012. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘980 application claims a method of activating T cells of a patient with cancer comprising administering to said patient an anti-PVRIG antibody identical to that of the instant claims, i.e. comprising CDRs or VH/VL of SEQ ID NO: 1434/1453, or SEQ ID Nos: 1447/1462, or CDRs of SEQ ID Nos: 885-891.  The method claims in the ‘980 application would inherently also activate NK cells. The ‘980 application claims that said antibody comprises VH-CH1-hing-CH3-CH3 from IgG4, as well as CL region of human kappa 2 light chain.  Furthermore, it would be obvious to further administer an anti-PD-1 . 

Claims 1-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,714,289, in view of Weiner et al., 2012 (of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘289 patent claims a method of activating T cells of a patient with cancer comprising administering an anti-PVRIG antibody to said patient, wherein the antibody comprises CDRS or VH/VL of 1434/1453 or 1447/1462 (i.e. antibodies which comprise CRS of SEQ ID NO: 885-887, 889-891). The ‘289 patent claims that the antibody comprising IgG1-4 with optional hinge mutations, that the antibody comprises CL of human kappa2 light chain. The method claims in the ‘289 patent would inherently also activate NK cells. Furthermore, it would be obvious to further administer an anti-PD-1 antibody to increase therapeutic efficacy, wince Weiner et al. teach that anti-PD-1 antibody therapy enhances anti-tumor immune response in cancer. 

Claim 1-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/904,510 (reference application), in view of Weiner et al., 2012 (of record) Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘510 application claims a method of activating T cells of a patient with cancer comprising administering a composition comprising an anti-PVRIG antibody which are identical to SEQ ID Nos: 1434/1453 and SEQ ID NO: 1447/1462 of the instant application. The application claims that the antibody comprising IgG1-4 with optional hinge mutations, that the antibody comprises CL of human kappa2 light chain. The method claims in the application would inherently also activate NK cells. Furthermore, it would be obvious to further administer an anti-PD-1 antibody to increase therapeutic efficacy, wince Weiner et al. teach that anti-PD-1 antibody therapy enhances anti-tumor immune response in cancer. 


Claims 1-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10/351,625, in view of Weiner et al., 2012.  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘625 patent claims a method of activating T cells of a patient with cancer comprising administering an anti-PVRIG antibody to said patient, wherein the antibody comprises CDRS or VH/VL of 1434/1453 or 1447/1462 (i.e. antibodies which comprise CRS of SEQ ID NO: 885-887, 889-891). The ‘625 patent claims that the antibody comprising IgG1-4 with optional hinge mutations, that the antibody comprises CL of human kapp2 light chain, that the T cells are CTL or CD4 or CD8 T cells, and that the method increases interferon-gamma. The method claimed in the application would inherently also activate NK cells. Furthermore, it would be obvious to further administer an anti-PD-1 antibody to increase therapeutic efficacy, wince Weiner et al. teach that anti-PD-1 antibody therapy enhances anti-tumor immune response in cancer. 

Claim 1-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-12, 19-22  of US 10,751,415, in view of US 2014/0056890 and Weiner et al., 1012 (of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘415 patent claims a composition comprising an anti-PVRIG. The ‘415 patent claims that the antibodies comprise VH/VL of SEQ ID NO: 5/10 and 9/14, 19/24 which are identical to SEQ ID Nos: 1434/1453 and SEQ ID NO: 1447/1462 (i.e. comprising CDRS of SEQ ID NO: 885-891). Furthermore, the specification of the ‘415 patent discloses that the utility of the claimed antibody composition is for activating NK cells in cancer patients.  Thus, the present claims simply claim the anticancer use disclosed in the specification of the ‘415 patent.  See Sun Pharmaceutical Indus., Ltd. v. Eli Lilly & Co. Additionally, as taught by the ‘890 publication, anti-PVRIG antibodies are known to be useful for treating 

Claim 1-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-9 of US 10,124,061, in view of Weiner et al., 1012 (of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘061 patent claims a method of activating T cells of a patient with cancer comprising administering to the patient an PVRIG antibody comprising SEQ ID NO: 5/10 or 9/14 (i.e. those with CDRS or VH/VL of SEQ ID NO: 1434/1453 and comprise CDRS of SEQ ID NOs: 885-887, 889-891). Furthermore, the method would inherently activate NK cells Furthermore, it would be obvious to further administer an anti-PD-1 antibody to increase therapeutic efficacy, wince Weiner et al. teach that anti-PD-1 antibody therapy enhances anti-tumor immune response in cancer. 

Claim 1-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2  of US 10,213,505, in view of US 2014/0056890 and Weiner et al., 1012 (of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘505 patent claims a composition comprising an anti-PVRIG antibody comprising SEQ ID NO: 9/14 or 19/24 (i.e. an antibody comprising the VH/VL and CDRs of SEQ ID Nos: 1434/14563, 1447/1462, and the CDRS of SEQ ID NOs: 885-887, 889-891. Furthermore, the specification of the ‘505 patent discloses that the utility of the claimed antibody composition is for activating T cells in cancer patients.  Thus, the present claims simply claim the anticancer use disclosed in the specification of the ‘505 patent.  See Sun Pharmaceutical Indus., Ltd. v. Eli Lilly & Co. Additionally, as taught by the ‘890 publication, anti-PVRIG antibodies are known to be useful for treating cancer and can be used in combination with other treatments, and it would be obvious to use anti-PVRIG claimed in the ‘505 patent to treat cancer in combination with other cancer therapies, such as anti-PD-1 as taught by Weiner et al. 

Claim 1-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30  of copending Application No. 16/904,511 (reference application), in view of Weiner et al., 2012415. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘511 application claims a method of activating T cells of a patient with cancer comprising administering a composition comprising an anti-PVRIG antibody. The ‘511 application claims that the antibodies comprise VH/VL of SEQ ID NO: 9/14, or 19/24 which are identical to SEQ ID Nos: 1434/1453 and SEQ ID NO: 1447/1462 of the instant application. . The method claims in the application would inherently also activate NK cells. Furthermore, it would be obvious to further administer an anti-PD-1 antibody to increase therapeutic efficacy, wince Weiner et al. teach that anti-PD-1 antibody therapy enhances anti-tumor immune response in cancer. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

No claim is allowed.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Amy E. Juedes						
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644